 

Dated 11 March 2013

 

Deed of Variation

 

BETWEEN:

 

1.KINGFISHER BEER EUROPE LIMITED, a Company registered in England with number
02367133 whose Registered Office is at Springfield House, Sandling Road,
Maidstone, Kent ME14 2LP (formerly UBSN Limited) (“KBE”)of the first part, and

 

2.MENDOCINO BREWING COMPANY INC, a California corporation with its principal
place of business located at 13351 Highway 101 South, Hopland, California 95499
USA (“MBC”) of the other part

 

We refer to the Brewing License Agreement dated 26th October 2001 and
Supplemental Agreement dated 29th June 2010 entered into between KBE and MBC
(together the “Brewing License Agreement”) whereby KBE has granted an exclusive
sub-license to MBC of the Trade Marks in the Territory as defined in the Brewing
License Agreement.

 

This Deed of Variation sets out the terms on which KBE and MBC have agreed to
amend the Brewing License Agreement. The parties hereby agree that the
amendments set out in this Deed of Variation shall take effect from 9 October
2013.

 

Unless otherwise expressly stated to the contrary, defined terms used in this
Deed of Variation shall have the same meanings as defined in the Brewing License
Agreement. The amendments will be incorporated into and form part of the Brewing
License Agreement between KBE and MBC. For the avoidance of doubt, all other
terms relating to the Brewing License Agreement remain unaffected by the terms
of this Deed of Variation and shall continue in full force and effect.

 

Amendments

  

1.Clause 1.7 of the Brewing License Agreement shall be deleted and replaced with
the following-

 

1.7“Territory” shall mean Canada and the Caribbean Islands

 

 

This agreement shall be governed by and construed in accordance with the laws of
England. The parties irrevocably submit to the exclusive jurisdiction of the
Courts of England and Wales in respect of any claim, dispute or difference
arising out of or in connection with this agreement.

 

1

 

 



This document is executed as a deed and is delivered and takes effect at the
date written at the beginning of it.

 

Executed by Kingfisher Beer Europe Limited acting by Damon Swarbrick, a
director.  







/s/ Damon Swarbrick

    Signature of director

 



 

 /s/ Mark Davis





In the presence of:   Signature of Witness       Mark Davis     Name of Witness
        Springfield House     Sandling Road, Maidstone, Kent     Address of
Witness           Company Secretary     Witness’s occupation/status    

 

Executed by Mendocino Brewing Company Inc acting by Yashpal Singh, a director.

 

 

/s/ Yashpal Singh



    Signature of director

  

 

 

 /s/ Mahadevan Narayanan





 In the presence of:   Signature of Witness       Mahadevan Narayanan     Name
of Witness         1601, Airport Road, Ukiah, CA 95482     Address of Witness  
        Chief Financial Officer     Witness’s occupation/status    



 



2

 

